Wyatt, Justice.
1. The evidence was not sufficient to support the findings of the court below in the case against Mutt Young, since there was no evidence that he committed any act in violation of the order of the court. There was evidence that he went to the home of an employee of the defendant in error in company with others, and that the employee was attacked at that time. However, there was no evidence that this defendant went there for the purpose of beating the employee, or that he participated in the attack in any way. Therefore, the judgment finding him in contempt of court was error and must be reversed. There are other questions presented by the bill of exceptions in regard to Mutt Young but, in the view we take of this case, it is not necessary to decide them.
2. All other questions raised in the instant case are controlled as to all other plaintiffs in error by the rulings made in the case of Williams v. Cedartown Textiles, ante., p. 659.
*667No. 17673.
Argued November 13, 1951
Decided January 14, 1952
Rehearing denied January 29, 1952.
Poole, Pearce & Hall, J. B. Goldthwaite Jr., Thomas S. Adair,. Robert S. Cahoon and Cecil Franklin, for plaintiffs in error.
Henry A. Stewart, Stewart & York and Frank A. Constangy, contra.

Judgment affirmed in part and reversed in part.


All the Justices concur.